Exhibit New York Mortgage Trust Reports Third Quarter 2009 Results Third Quarter 2009 Earnings $0.31 Per Share Quarter End Book Value of $6.17, Increase of 26% NEW YORK, NY – November 3, 2009 – New York Mortgage Trust, Inc. (NASDAQ: NYMT) (“NYMT” or the “Company”) today reported results for the three and nine months ended September 30, 2009. Summary of Third Quarter 2009: · Consolidated net income of $2.9 million, or $0.31 per common share, for the quarter ended September 30, 2009, as compared to net income of $1.0 million, or $0.11 per common share for the quarter ended September 30, 2008. · Book value as of September 30, 2009 of $6.17 per common share, an increase of 26% from book value as of June 30, · Declared third quarter dividend of $0.25 per common share that was paid on October 26, 2009. · Net portfolio interest margin of 413 basis points for the quarter ended September 30, 2009 as compared to 361 basis points for the quarter ended June 30, 2009 and 136 basis points for the quarter ended September 30, 2008. · Completed initial phase of non-Agency residential mortgage-backed securities (“RMBS”) investment program at an average price that equals approximately 60% of current par value; initiative commenced in the previous quarter and focused on investments in previously rated AAA non-Agency RMBS. · Leverage ratio as of September 30, 2009 was 2.5 to 1 as compared to 6.8 to 1 as of December 31, 2008. As of September 30, 2009, the Company had $22.4 million in cash and $74.3 million in unencumbered securities, including $16.6 million in Agency RMBS. 1 Management Overview Steven R.
